Citation Nr: 0639739	
Decision Date: 12/21/06    Archive Date: 01/05/07

DOCKET NO.  05-06 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUES


1.  Whether a medical emergency existed, and a VA facility 
was not feasibly available when the veteran received 
treatment at McCall Memorial Hospital, from December 13, 2003 
to December 15, 2003.  

2.  Whether the veteran is entitled to payment or 
reimbursement for unauthorized medical expenses, including 
whether he was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the treatment 
received at McCall Memorial Hospital, from December 13, 2003 
to December 15, 2003.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had reported active duty service from March 1963 
to January 1969.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2004 decision by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Boise, Idaho. A notice of disagreement was filed in February 
2004, a statement of the case was issued in February 2005, 
and a substantive appeal was received in March 2005.  A Board 
video conference hearing was held in August 2005.

The issue of whether the veteran is entitled to payment or 
reimbursement for unauthorized medical expenses, including 
whether he was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the treatment 
received at McCall Memorial Hospital, from December 13, 2003 
to December 15, 2003, is addressed in the REMAND portion of 
the decision below and is REMANDED to the VAMC.


FINDINGS OF FACT

1.  The veteran is not currently service-connected for any 
disability.

2.  The veteran received medical care at McCall Memorial 
Hospital, from December 13, 2003, to December 15, 2003.

3.  The evidence does not reveal that VA approved a request 
for prior authorization for the medical services in question.

4.  A delay in seeking medical attention would have been 
hazardous to life or health when the veteran sought treatment 
at McCall Memorial Hospital from December 13, 2003 to 
December 15, 2003.  

5.  A VA facility was not feasibly available at the time the 
veteran received treatment at McCall Memorial Hospital, from 
December 13, 2003, to December 15, 2003.


CONCLUSION OF LAW

The criteria for the existence of a medical emergency and a 
not feasibly available VA facility have been met for care 
received at McCall Memorial Hospital, from December 13, 2003, 
to December 15, 2003.  38 U.S.C.A. §§ 1725, 5107 (West 2002); 
38 C.F.R. §§ 17.120, 17.121, 17.1000, 17.1002 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to reimbursement or 
payment for unauthorized medical expenses incurred at a 
private facility in December 2003.

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility 
in December 2003.  See 38 U.S.C.A. § 1703(a); see also 38 
C.F.R. § 17.54.  This is a factual, not a medical, 
determination.  Similes v. Brown, 5 Vet.App. 555 (1994).

In this case, there is no evidence that the veteran obtained 
proper authorization for payment of the private medical 
expenses he incurred in December 2003.  The December 2003 
private hospital records showed that the attending physician 
did communicate with a VA facility.  The attending physician 
also documented these contacts in a February 2004 opinion 
letter.  However, these documents do not evidence any 
approval by VA for treatment at the private facility.  
Rather, the documents appear to document discussion of 
ongoing treatment as well as the transfer of the veteran to a 
VA facility.  There is nothing in the record to show VA 
approval of the private treatment.  

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a private or 
public (or Federal) hospital not operated by VA, or of any 
medical services not previously authorized including 
transportation may be paid on the basis of a claim timely 
filed, under the following circumstances:

(a)  Care or services not previously authorized were rendered 
to a veteran in need of such care or services: 

(1)  For an adjudicated service-connected disability;

(2)  For nonservice-connected disabilities associated with 
and held to be aggravating an adjudicated service-connected 
disability;

(3)  For any disability of a veteran who has a total 
disability permanent in nature, resulting from a service- 
connected disability;

(4)  For any illness, injury or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
under 38 U.S.C.A. § Chapter 31 and who is medically 
determined to be in need of hospital care or medical services 
for reasons set forth in 38 C.F.R. § 17.48(j); and

(b)  Care and services not previously authorized were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health, and

(c)  VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick 
v. West, 11 Vet.App. 45, 49 (1998).

The veteran does not meet all of the criteria of 38 C.F.R. § 
17.120(a).  Service connection is not in effect for any 
disability, thus he cannot meet the criteria of a non-
service-connected disability having aggravated a service-
connected disability.  Additionally, there is no evidence 
that the veteran is participating in a rehabilitation 
program.  The provisions in 38 C.F.R. § 17.120 are 
conjunctive, not disjunctive.  See Melson v. Derwinski, 1 
Vet. App. 334 (June 1991) [use of the conjunctive "and" in 
a statutory provision meant that all of the conditions listed 
in the provision must be met]; compare Johnson v. Brown, 7 
Vet. App. 95 (1994) [only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned].  
Thus, the Board need not address (b) and (c), although this 
criteria will be discussed in more detail below.  

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106- 177.  
The provisions of the Act became effective as of May 29, 
2000.  To be eligible for reimbursement under this authority 
the veteran has to satisfy all of the following conditions:

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d)  The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility;

(e)  At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h)  If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002.

Again, this criteria is conjunctive, not disjunctive; thus 
all criteria must be met.  See Melson, supra.  

December 2003 hospital records from McCall Memorial Hospital 
showed that at approximately 3:00 a.m., the veteran awoke 
with a fluttering sensation in his chest.  He became 
increasingly concerned about it throughout the day and went 
to the emergency room that afternoon.  The assessment was new 
onset atrial fibrillation less than 24 hours and elevation in 
blood pressure with no known prior diagnosed history of 
hypertension.  The patient was treated in the emergency room 
and his heart rate dropped to the 80s consistently, but he 
remained in atrial fibrillation.  A cardiologist recommended 
admitting the veteran overnight.  On the 2nd day, the veteran 
remained in atrial fibrillation.  On the 3rd day, the veteran 
was noted to be clinically stable and was discharged to go to 
the VA hospital as an outpatient for elective cardioversion.  

The medical doctor who treated the veteran while he was at 
McCall Memorial Hospital in December 2003 also provided a 
medical opinion dated February 2004.  The doctor stated that 
when the veteran came to the emergency room, it was the 
weekend and VA was contacted but there was no cardiology 
attending on call.  Thus, the medical doctor called a private 
cardiologist who helped direct the veteran's treatment.  The 
doctor's nurse spoke with VA to review the reason for keeping 
the veteran at the hospital.  The doctor believes her nurse 
spoke with the charge nurse at the VA who said that she could 
not guarantee coverage, but felt that the reasoning seemed 
acceptable at the time.  Daily phone calls were made to VA on 
subsequent days with updates.  The doctor also indicated that 
on the night of the veteran's arrival, there was a 
significant snowstorm precluding any aircraft from landing at 
McCall.  Thus, transport would have to have been by ambulance 
through a snowstorm during the middle of the night from Boise 
to pick the veteran up and take him back.  Meanwhile, the 
doctor did not feel the veteran was stable for transport as 
he could have developed asymptomatic rapid ventricular 
response.  On Monday morning, the doctor spoke to a VA doctor 
who felt the veteran should be transferred to VA for a 
probable cardioversion.  As the veteran was stable, transport 
was arranged.  The private doctor indicated that it was her 
understanding that after being transported to the VA 
emergency room, the veteran opted to wait for a cardioversion 
and was boarded at the VA hospital overnight and was 
discharged the following day.  

The initial February 2004 decision by the VAMC Medical 
Administration Service (MAS) denied the veteran's claim as 
service were considered non-emergent.  This decision appears 
to be based on a clinical review that the care was not an 
emergency because the symptoms were palpitations only.  
Further, according to the statement of the case, MAS denied 
the veteran's claim under 38 C.F.R. § 17.52 on the basis that 
VA or other Federal facilities were feasibly available.  This 
finding again appears to be based on another clinical review 
that indicated that atrial fibrillation can be treated by a 
non-cardiologist and an indication that VA does have a 
cardiologist so a VA facility was feasible.  However, the 
Board notes that it does not appear that a VA medical opinion 
was completed.  

With regard to subsection (b) of the Millennium Bill, the 
attending physician found that the veteran had a rapid 
ventricular rate and based on consult with a cardiologist, 
determined that the veteran should be admitted.  Further, as 
the veteran was exhibiting intermittent recurrence of a rapid 
ventricular rate, the doctor did not feel that the veteran 
was stable for transport until the third day as he could have 
developed at any moment asymptomatic rapid ventricular 
response.  The Board also finds it significant that it 
appears that the veteran was admitted for a night at the VA 
emergency room, which appears to indicate that VA medical 
professionals thought that further monitoring was necessary.  
Thus, based on the attending physician's report, the Board 
finds that the criteria for "emergency as determined by a 
prudent layperson" are met.  

Next, the Board must determine whether a VA facility was 
feasibly available.  "Feasibly available" is not defined in 
the relevant statute or regulation.  See 38 U.S.C.A. § 1728; 
38 C.F.R. § 17.120.  However, the provisions of 38 C.F.R. 
§ 17.53, also for application, state that a VA facility may 
be considered as not feasibly available when the urgency of 
the applicant's medical condition, the relative distance of 
the travel involved, or the nature of the treatment required 
makes it necessary or economically advisable to use public or 
private facilities.  38 C.F.R. §§ 17.52, 17.53.  For example, 
a VA facility would not be feasibly available if there were 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center.  See 38 C.F.R. 
§ 17.1002(c).  

In reviewing a map of the locations in question, the Board 
notes that it is approximately 148 miles from where the 
veteran lives to the closest VA facility in Boise, Idaho, 
whereas McCall Memorial Hospital is approximately 54 miles 
away from where the veteran lives.  Even though it was almost 
100 miles closer, the veteran testified that it still took 
him over two hours to get there due to a snowstorm.  The 
private attending doctor's February 2004 letter also stated 
that there was a significant snowstorm occurring that night 
so there was no air transport.  Thus, given the distance to 
the closest VA facility and the inclimate weather, the Board 
must conclude that a VA facility was not feasibly available 
to render treatment.  

In consideration of the entire record and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
a prudent lay person would find hazard to life and health to 
constitute a medical emergency, and a VA facility was not 
feasibly available to render the veteran care from December 
13, 2003 to December 15, 2003.  38 U.S.C.A. § 5107(b). 

In November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue of whether a medical 
emergency existed, and a VA facility was not feasibly 
available when the veteran received treatment at McCall 
Memorial Hospital, from December 13, 2003 to December 15, 
2003, the satisfaction of VCAA requirements is rendered moot. 


ORDER

Treatment received at McCall Memorial Hospital from December 
13, 2003 to December 15, 2003, was for an emergent condition, 
and a VA facility was not feasibly available.  To that 
extent, the appeal is granted, subject to the Remand below. 


REMAND

Even though the Board finds above that an emergent condition 
existed, and a VA facility was not feasibly available when 
the veteran received treatment at McCall Memorial Hospital in 
December 2003, the claims file does not show whether the 
veteran meets the other criteria for payment of unauthorized 
medical expenses, to include whether the veteran had received 
medical service under authority of 38 U.S.C. Chapter 17 with 
the 24-month period preceding the treatment.  Thus, the Board 
finds that this issue should be remanded to the VAMC so that 
it can determine whether the veteran meets the remaining 
criteria in order to receive payment for unauthorized medical 
expenses.  

Accordingly, the case is REMANDED for the following actions:

1.  VAMC should determine whether the 
veteran meets the other criteria for 
payment of unauthorized medical expenses, 
to include whether the veteran is 
enrolled in the VA health care system and 
whether the veteran had received medical 
services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period 
preceding the treatment received at 
McCall Memorial Hospital, from December 
13, 2003 to December 15, 2003.  

2.	Thereafter, the issue on appeal should 
be
readjudicated.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


